                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  ) Case No.: 19-00157-02/12-CR-W-DGK
                    v.                            )
                                                  )
ALEJANDRO DIAZ-SANCHEZ, et al.,                   )
                                                  )
                           Defendants.            )

                                            ORDER
       This case was recently transferred to the undersigned for pretrial case management. A

review of the docket sheet reflects that on at least one occasion (See Doc. # 26) the discovery

was referred to as voluminous. As of today’s date, no budgets have been filed by CJA counsel

nor has anyone moved to declare the case extended or complex. Accordingly, it is

       ORDERED that any CJA counsel who believes their attorney fees will exceed the

statutory cap should file a proposed budget with the Court through an ex parte filing on or before

November 29, 2019. It is further

       ORDERED that counsel submitting proposed budgets are directed to use Attorney

Budgeting Forms CJA 28A and B1.




                                                     /s/ Sarah W. Hays____     ___
                                                    SARAH W. HAYS
                                                    UNITED STATES MAGISTRATE JUDGE




1
  This case was filed prior June 27, 2019, the date the Court’s new budgeting policy became
effective. However, the Court will follow the general principles outlined in that policy. As
noted in the policy, Clark Devereux, the Eighth Circuit Budgeting Attorney, is available to
provide assistance for anyone having questions about developing a case budget.



         Case 4:19-cr-00157-DGK Document 122 Filed 11/08/19 Page 1 of 1
